UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-4692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN MICHAEL LIBERTO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-97-46-5)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant. Thomas
E. Johnston, United States Attorney, David J. Perri, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      John   Michael    Liberto     appeals     the   district      court’s   order

revoking his supervised release and imposing a nine month term of

imprisonment, to be followed by twenty-seven months of supervised

release.     Liberto asserts the district court abused its discretion

by   revoking   his    supervised    release      for     failure    to   meet   the

conditions of his release because his failures were not volitional.

We have reviewed the record and find no abuse of discretion.                      We

also find the district court complied with 18 U.S.C. § 3583(e)(3)

(2000),    in   its    revocation    of       Liberto’s    supervised     release.

Accordingly, we affirm the judgment of the district court.                        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                          AFFIRMED




                                          2